Case: 1:19-cv-00731 Doc #: 1-10 Filed: 04/03/19 1 of 3. PageID #: 78




                 EXHIBIT 8
Case: 1:19-cv-00731 Doc #: 1-10 Filed: 04/03/19 2 of 3. PageID #: 79




                                         The Lyceum v. City of South Euclid
                                                Ex. 8 - Aff. of Richard Wall
                                                                        0034
Case: 1:19-cv-00731 Doc #: 1-10 Filed: 04/03/19 3 of 3. PageID #: 80




                                         The Lyceum v. City of South Euclid
                                                Ex. 8 - Aff. of Richard Wall
                                                                        0035
